July 22, 1969


Honorable Joe Resweber               Opinion No. M-436
County Attorney
Harris County Courthouse             Re:    Senate Bill No. 753
Houston, Texas   77002                      relating to the ap-
                                            pointment and com-
                                            pensation of official
                                            shorthand reporters
                                            for counties of at
                                            least 1,200,OOO pop-
                                            ulation.
Dear Mr. Resweber:

          Your request for an opinion on the construction
of Senate Bill 753, Acts of the 61st Legislature, Regular
Session, 1969, asks the following questions:

          "1 . If a judge of a court, under
          statutory authority, increases the
          salary of an official reporter,
          after the county budget has been
          established, may the Commissioners
          Court amend the County's budget to
          provide for the increase of expendi-
          ture of funds?

          "2 . If the Commissioners Court may
          amend the county budget to provide
          for such an increase of expenditures
          is it mandatory that the Commis-
          sioners Court do so, before the
          establishment of a new budget for
          the following year?

          "3 . Does S. B. 753 authorize Dis-
          trict Judges of Harris County, Texas,
          to appoint and set compensation for


                           - 2169-
                                                 .   .




Honorable Joe Resweber, page 2   (M-436)


         official shorthand reporters, and
         does each such Judge have independent
         discretion to establish the salary in
         question?

         "4 . Does S. B. 753 authorize the
         Judges of County Courts at Law of
         Harris County, Texas, Civil and
         Criminal, to appoint and set compen-
         sation for official shorthand re-
         porters and does each such Judge have
         independent discretion to establish
         the salary in question?

         "5. Does S. B. 753 authorize the
         County Judge of Harris County, Texas,
         to appoint and set compensation for
         an official shorthand reporter, and
         does he have independent discretion
         to establish the salary in question?

         "6. Does S. B. 753 authorize the
         Judges of the Probate Courts of
         Harris County, Texas, to appoint
         and set compensation for official
         shorthand reporters, and does each
         such Judge have independent discre-
         tion to set the salary in question?

         "7. Does S. B. 753 authorize the
         Judges of the Courts of Domestic
         Relations of Harris County, Texas,
         to appoint and set compensation for
         official shorthand reporters, and
         does each such Judge have independent
         discretion to set the salary in ques-
         tion?

         "8 . Does S. B. 753 authorize the
         Judges of the Juvenile Courts of
         Harris County, Texas, to appoint
         and set compensation for official
         shorthand reporters, and does each
         such Judge have independent discre-
         tion to set the salary in question?
                      -2170-
  I    .




Honorable Joe Resweber, Page   3   (M-436)



           “9 * If the salary of the official
           reporter of a Juvenile Court or a
           Court of Domestic Relations must
           equal a salary paid to a reporter
           in a District Court, which salary
           of a District Court Reporter governs
           if there is a divergence of salaries
           between the reporters of the District
           Courts?"

           Section 1 of S. B. 753 provides:

                 "Section 1. In all counties in
           the State of Texas having a popula-
           tion of 1,200,OOO or more, according
           to the last preceding Federal Census,
           the judse of each district court, and
           the iudoe of each county court at law,
           civil or criminal, shall appoint an
           official shorthand reporter for such
           court. The compensation of such re-
           porters shall be fixed bv the iudse
           of the court in which such reporter
           Serves at not less than Eight Thou-
           sand Five Hundred Dollars ($8,500.00)
           per annum and not more than Sixteen
           Thousand Five Hundred Dollars ($16.
           5jO.00) per annum, in addition to
           compensation for transcripts, state-
           ment of facts and other fees. The
           appointment of each such court re-
           porter and his annual salary as fixed
           by the judge of the court in which
           such court reporter serves, shall be
           evidenced by an order entered in
           the minutes of each such court, which
           appointment and the salary so fixed
           shall continue in effect from year
           to year unless and until changed by
            order of the judge of the court in
           which such court reporter serves.
            (Emphasis added.)



                         - 2171-
Honorable Joe Resweber, page 4    (M-436)


          Section 2 requires the Commissioners Court to
make provision for the payment of the compensation of
the court reporters as authorized in Section 1.

          The court, in'wichita County V. Griffin, 284
S.W.2d 253 (Tex.Civ.App. 1955, error ref. n.r.e.) held
that a statute empowering district judges, within cer-
tain limits, to fix salaries of court reporters was
not an unconstitutional delegation of power.

           The grant of an express power by the Legis-
lature gives with it, by necessary implication, every
other power necessary and proper to the execution of
the power expressly granted.    Terre11 v. Sparks, 104
Tex . 191, 135 S.W. 519   (1911); Moon v. Allred, 277
S.W. 787 (Tex.Civ.App. 1925, error dism.).

           In construing similar provisions as that
contained in S. B. 753, it was held in Attorney
General's Opinion V-707 (1948) that if a district
judge set the salary of a court reporter in accord-
ance with the provisions of Article 2326, Vernon's
Civil Statutes, the Commissioners Court  was required
to pay the salary so set. It was held in Attorney
General's Opinion V-857 (1949) that the Commissioners
Court had the authority to amend the county budget to
the extent to effectuate payments of salary provided
by an act of the Legislature.   Likewise, it was held
in Attorney General's Opinion C-505 (1965):

               "You are therefore advised
          that the provisions requiring the
          commissioners court to pay the
          salaries of court reporters fixed
          by the judges, pursuant to the pro-
          visions of Article 2326L-1, are
          mandatory, and the comm&sioners
          court has the authority to amend
          its budget to effectuate the pay-
          ment of the salaries so fixed."

          In answer to your first two questions, you
are advised that it is the mandatory duty of the com-


                       - 2172 -
       .




Honorable Joe Resweber, page 5 (M-436)


missioners court to provide for the payment of salaries
of court reporters which are fixed by judges pursuant
to the provisions of Section 1 of S. B. 753. and that
the commissioners court is authorized and required to
make such amendments to its budget to effectuate the
payment of salaries so fixed.

          In answer to the third and fourth questions,
Section 1 specifically provides that the salary of the
court reporter shall be fixed by the judge of the court
in which such reporter serves.  Therefore. S. B. 753
authorizes the judges of the district courts, each
county court at law, civil or criminal, to appoint and
set the compensation for an official shorthand reporter
and such power vests independently in each judge of the
court. You are therefore advised that each such judge
has independent discretion to establish the salary of
the court reporter who serves in his court, within the
limits prescribed in Section 1 of S. B. 753.

           It is to be noted that Section 1 of S. B.
753 refers to the judge of each district court and
the judge of each county court at law and does not
specifically mention the judge of the probate courts,
the judge of the county court, nor the judge of the
domestic relations court. Section 5 of S. B. 271,
Acts of the 61st Legislature, Regular Session, 1969,
provides:   "The practice and procedure in the probate
court No. 1 of Harris County shall be the same as
that provided by law generally with the county courts
of this state." We therefore agree with your conclu-
sion that the appointment and compensation of a court
reporter in the county court of Harris County would
govern the appointment and compensation of court
reporters of the pro'>ate courts.  Section la of
Article 23271) provides for the appointment of court
reporters for the county courts and for the probate
courts in Harris County.

          It is therefore our opinion that S. B. 753
does not apply to the appointment or compensation of
court reporters of the county court and probate courts



                       - 2173 -
                                                           .




Honorable Joe Resweber, page 6 (M-436)


of Harris County.  Such appointments are governed by the pro-
visions of Section la of Article 2327D. By like reason, the
appointment and compensation of court reporters for the courts
of domestic relations for Harris County are governed by the
provisions of Article 2338-11, Vernon's Civil Statutes, rather
than S. B. 753. Section 9 of Article 2338-11 provides that
the compensation of the court reporters of the domestic relations
courts of Harris County shall receive the same compensation
provided by law for court reporters of district courts of Harris
County. The same reasoning will apply to court reporters for
the Juvenile Courts of Harris County. Subdivision B of Section 13
of Article 2338-18 provides that the court reporters of the
juvenile courts of Harris County shall be paid an annual salary
equal to the annual salary of a court reporter of a district
court of Harris County.   In view of the foregoing, your remain-
ing questions are answered as follows:

          In answer to question number five, you are advised
that S.B. 753 does not apply to the appointment of an official
shorthand reporter for the county court of Harris County.  Such
appointment and compensation are provided for in Article 2327D,
Vernon's Civil Statutes.

          In answer to question number six, you are advised
that S.B. 753 does not apply to the appointment of court re-
porters for probate courts of Harris County. Such appointment
is governed by the provisions of Article 2327D, Vernon's Civil
Statutes.

          in answer to question number seven, you are advised
that S.B. 153 does not apply to the appointment and compensa-
tion of court reporters of the courts of domestic relations;
rather such are governed by the provisions of Article 2338-11.
Vernon's Civil Statutes.  Since Section 9 of Article 2338-11,
Vernon's Civil Statutes, fixes the compensation of court
reporters of domestic relations courts of Harris County as the
same compensation provided by law for court reporters of
district courts of Harris County, such reporters will receive
compensation as prescribed by the provisions of S.B. 753.




                       -2174-
     .   .




Honorable Joe Resweber, page 7 (M-436)


          In answer to question number eight, you are advised
that S.B. 753 does not apply to official shorthand reporters
for juvenile courts of Harris County; rather they are appointed
pursuant to the provisions of Article 2338-18, Vernon's Civil
Statutes.  Section 13(b) of Article 2338-18 provides that the
court reporter shall receive an annual salary "equal to the
annual salary of a court reporter of a District Court of Harris
County." Your request states that, pursuant to S. B. 753,
each of the District Courts of Harris County has fixed the
annual compensation of the court reporters at $15,000.00 per
annum. Therefore, in answer to your question number eight,
you are advised that the court reporter for the juvenile courts
will receive the same compensation fixed by the District Judges
of Harris County for their court reporters or, under the facts
submitted, $15,000.00 per annum.

          In answer to question number nine, you are advised
that the salary of the official reporter for a juvenile court
must equal the salary paid to a reporter in a district court,
but the official reporter for court of domestic relations may
receive a salary of not less than $8.500.00 and not more than
$16,500.00 per annum as provided in S.B. 753.

                               SUMMARY

                S.B. 753, Acts   of the 61st Legislature, Regular
             Session, 1969, prescribes the compensation prc-
             vided for court reporters of District Courts of
             Harris County and each County Court at Law of
             Harris County.    Said salary is to be fixed by the
             judge of each court and the commissioners court
             is required to make provision for the payment of
             the compensation of the court reporters fixed by
             the judges of each court.




                           - 2175 -
Honorable Joe Resweber, page    8 (M-436)


Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION CCMMITTEE

Kerns Taylor, Chairman
George Kelton, Co-Chairman

Sarah E., Phillips
Linward Shivers
Louis Neuman
Bill Corbusier

HAWTHORNE PHILLIPS
Executive Assistant




                       -2176-